             Case 1:18-cv-02399 Document 1 Filed 10/18/18 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 NATIONAL ASSOCIATION OF CRIMINAL
 DEFENSE LAWYERS
 1660 L St., NW, 12th Floor
 Washington, DC 20036
                                                      Civil Action No. 18-cv-2399
                        Plaintiff,

        v.

 FEDERAL BUREAU OF PRISONS
 320 First St., NW
 Washington, DC 20534

 and

 DEPARTMENT OF JUSTICE
 950 Pennsylvania Ave., NW
 Washington, DC 20530

                        Defendants.



                         COMPLAINT FOR INJUNCTIVE RELIEF

                                       INTRODUCTION

       1.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552. Plaintiff the National Association of Criminal Defense Lawyers (“NACDL”) seeks

injunctive and other appropriate relief to compel the release of agency records related to the

federal government’s collection and monitoring of emails between inmates held in Federal

Bureau of Prisons (“BOP”) facilities and their attorneys. NACDL filed two FOIA requests with

Department of Justice (“DOJ”) components, the first to the BOP (the “BOP Request”) and the




                                                 1
             Case 1:18-cv-02399 Document 1 Filed 10/18/18 Page 2 of 11



second to the Criminal Division, the Office of Information Policy (“OIP”), and the Office of

Legal Counsel (“OLC”) (collectively, the “Main Justice Request”).1

       2.      Among other things, NACDL requested records from the BOP regarding the

technical features of the inmate email system, and policies and guidance from Main Justice

regarding the circumstances under which prosecutors may access emails between inmates and

their attorneys.

       3.      There are currently over 150,000 inmates held in BOP facilities. Approved inmates

at BOP facilities have access to an email system called TRULINCS. This system allows inmates

to send short messages without attachments to approved individuals outside of BOP custody.

Inmates can use TRULINCS to send emails to friends, loved ones, and, relevant to this litigation,

their attorneys. Recipients can then access those messages using the website Corrlinks.com.

       4.      To use TRULINCS, inmates are required to click on an agreement stating that their

communications—including messages to or from their attorneys—will be monitored and that

communications with their counsel will not be treated as privileged. If inmates and their attorneys

choose to communicate via email, the BOP may on its own supply the contents of the messages to

prosecutors for use against the inmates in court or prosecutors may request inmates’ emails from

the BOP.

       5.      The possibility that prosecutors could use an inmate’s TRULINCS messages

against him in criminal proceedings is not merely theoretical. For example, in United States v.

Fumo, 655 F.3d 288 (3d Cir. 2011), Vincent Fumo, a well-known Pennsylvania state senator, was



1
  In addition, NACDL filed a FOIA request with the Executive Office for United States Attorneys
(“EOUSA”). The EOUSA claimed the FOIA request was overly burdensome and produced no
records. NACDL has filed an administrative appeal, and may move to amend the Complaint to add
the EOUSA once administrative remedies have been exhausted.


                                                2
             Case 1:18-cv-02399 Document 1 Filed 10/18/18 Page 3 of 11



convicted of fraud, tax evasion, and obstruction of justice. Following Mr. Fumo’s trial, the

Government appealed his sentence. The United States Court of Appeals for the Third Circuit

vacated the sentence and remanded the case to the district court for resentencing. As part of its

argument at resentencing, the prosecutors introduced over 12,000 pages of Mr. Fumo’s prison

emails, including communications with his attorneys, to show that Mr. Fumo lacked remorse and

had not accepted responsibility for his crimes.

       6.      Email has largely supplanted traditional modes of communication. Inmates are

often incarcerated a great distance from where their counsel is located. In some cases, email may

be the only reasonable way for an inmate to engage in strategic discussions or confer on time-

sensitive matters with his or her attorney.

       7.      BOP’s policy of monitoring attorney-client communications over TRULINCS

makes it excessively difficult for inmates to communicate confidentially with their defense

attorneys. This places a burden on inmates’ constitutional rights, including their Sixth

Amendment right to effective assistance of counsel and their First Amendment right to freedom

of expression. The policy also implicates Due Process because it puts inmates at a distinct

disadvantage compared to federal prosecutors, who do not have to reveal the contents of their

email communications to their litigation adversaries.

       8.      As a result of the BOP’s policies, inmates who wish to avoid government review

of their attorney-client communications must rely on slower and costlier forms of

communication, such as postal mail, unmonitored phone calls, and in-person visits. It can take

two or more weeks for inmates to receive postal mail. Unmonitored calls can take weeks to

schedule, correspondence to schedule these calls must sometimes be done via postal mail, and




                                                  3
             Case 1:18-cv-02399 Document 1 Filed 10/18/18 Page 4 of 11



the calls themselves are typically expensive. For in-person visits, it can take defense attorneys

hours in travel, processing, and waiting time before they can speak with their clients.

       9.      Reliance on these outdated forms of communication is particularly harmful given

that the majority of inmates in BOP custody are represented by publicly funded counsel who

already struggle with limited resources. Correspondingly, the additional time and expense related

to client communication restricts the affordability of privately retained counsel.

       10.     NACDL seeks to inform the public and criminal defense attorneys about

TRULINCS and the federal government’s policies regarding monitoring and use of attorney-

client emails in criminal proceedings. It also seeks this information to inform policy makers and

to allow the public to better participate in recurrent debates in Congress about whether and how

Congress should legislate changes to the BOP’s and DOJ’s policies.

                                            PARTIES

       11.     Plaintiff National Association of Criminal Defense Lawyers is the nation’s

preeminent criminal defense bar association. Founded in 1958, NACDL seeks to ensure justice

and due process for persons accused of crime; foster the integrity, independence and expertise of

the criminal defense profession; and promote the proper and fair administration of criminal

justice. NACDL has thousands of direct members, including private criminal defense lawyers,

public defenders, active U.S. military defense counsel, law professors, and judges. NACDL also

has tens of thousands of indirect members through NACDL’s state and local affiliates. NACDL

publishes The Champion, an award winning and often cited monthly publication, which is

broadly distributed to members, judges, law libraries, and other members of the public.




                                                 4
                Case 1:18-cv-02399 Document 1 Filed 10/18/18 Page 5 of 11



         12.      Defendant the Department of Justice is a department of the Executive Branch of

the United States Government. The DOJ is an “agency” within the meaning of 5 U.S.C.

§ 552(f)(1). The BOP, Criminal Division, OIP, and OLC are all components of Defendant DOJ.

         13.      Defendant the Federal Bureau of Prisons is a component of the DOJ. The BOP is

an “agency” within the meaning of 5 U.S.C. § 552(f)(1).

                                   JURISDICTION AND VENUE

         14.      This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B). This Court also has subject

matter jurisdiction over this action pursuant to 28 U.S.C. § 1331.

         15.      Venue is proper in this district under 5 U.S.C. § 552(a)(4)(B).

                    NACDL’S FOIA REQUESTS AND AGENCY RESPONSES

                                   The BOP Request and Response

         16.      On August 2, 2018, NACDL sent an email to the BOP requesting the following

agency records made on or after January 1, 2016, by the BOP:2

               a. All records containing the BOP’s policies, practices, or procedures governing the
                  collection, retention, use, or sharing of inmates’ attorney-client emails.

               b. All records containing the BOP’s policies, practices, or procedures governing the
                  collection, retention, use, or sharing of inmates’ emails, including non-attorney-
                  client emails.

               c. All external guidance, including directives, emails, or other communications sent
                  to the BOP, regarding policies, practices, or procedures governing the collection,
                  retention, use, or sharing of inmates’ attorney-client emails.

               d. All external guidance, including directives, emails, or other communications sent
                  to the BOP, regarding policies, practices, or procedures governing the collection,
                  retention, use, or sharing of inmates’ emails, including non-attorney-client emails.



2
    A copy of the BOP Request is attached hereto as Exhibit A.


                                                    5
              Case 1:18-cv-02399 Document 1 Filed 10/18/18 Page 6 of 11



             e. All records containing descriptions of any technology capable of filtering emails
                to or from particular individuals out of BOP productions of inmates’ emails to
                third parties.

             f. All records containing descriptions of any technology capable of filtering emails
                to or from particular individuals out of emails retained by BOP.

             g. All records containing the BOP’s policies, practices, or procedures for the use of
                any filtering technology for inmate email. Such records would include any
                policies, practices, or procedures for the use of filtering technology for inmate
                email within the BOP, in response to government requests for production of
                inmates’ emails, or under any other circumstances.

             h. All documentation provided to the BOP by any company providing inmate email
                access technology or technology to filter inmate email, including any contracts,
                agreements, technical specifications, or proposals.

             i. All records containing the BOP’s policies, practices, or procedures for reviewing
                and processing inmates’ email communications. Such records would include any
                policies, practices, or procedures directing BOP staff with respect to when and
                how inmates’ emails should be reviewed, as well as any information concerning
                the use of algorithms or other electronic data processing techniques to monitor the
                content of inmates’ emails.

       17.      In the BOP Request, NACDL also formally requested that it not be charged

search or review fees because NACDL qualifies as a representative of the news media pursuant

to 5 U.S.C. § 552(a)(4)(A)(ii)(II) and 28 C.F.R. § 16.10(d)(1). NACDL further requested that it

be granted a waiver of all fees related to its request because disclosure of the requested

information is in the public interest within the meaning of 5 U.S.C. § 552(a)(4)(A)(iii) and 28

C.F.R. § 16.10(k)(2).

       18.      On August 6, 2018, the BOP acknowledged receipt of the BOP Request,

indicating it was received on August 2, 2018. The BOP, citing “unusual circumstances” as

defined in 5 U.S.C. § 552(a)(6)(B)(i)–(iii), extended the time for its reply to the BOP Request by

ten working days.




                                                  6
                 Case 1:18-cv-02399 Document 1 Filed 10/18/18 Page 7 of 11



          19.      Although the BOP’s deadline has long since passed, to date, the BOP has not

produced any records responsive to the BOP Request, cited any exemption under FOIA for its

failure to produce the records requested, or issued a determination regarding NACDL’s request

for records or waiver of fees.

                               The Main Justice Request and Responses

          20.      On August 2, 2018, NACDL sent identical requests by email or certified mail to

three components of Main Justice: the Criminal Division, the OIP, and the OLC. NACDL

requested the following agency records made on or after January 1, 2006, by the Office of the

Attorney General, Office of the Deputy Attorney General, Office of the Associate Attorney

General, Office of Legal Policy, Office of Legal Counsel, and DOJ Criminal Division:3

                a. All guidance, directives, emails, or other communications sent to any U.S.
                   Attorney’s Office(s) regarding policies, practices, or procedures for requesting
                   copies of inmates’ attorney-client emails from the BOP.

                b. All guidance, directives, emails, or other communications sent to any U.S.
                   Attorney’s Office(s) regarding policies, practices, or procedures for requesting
                   copies of inmates’ emails from the BOP, including non-attorney-client emails.

                c. All legal or policy memoranda concerning any decision to enact or change DOJ
                   policies, practices, or procedures for requesting inmates’ emails from the BOP,
                   including any policies, practices, or procedures for requesting that the BOP
                   exclude from production any emails between an inmate and their attorney, as well
                   as any policies, practices, or procedures concerning the circumstances under
                   which the government does not request such exclusions.

          21.      In the Main Justice Request, NACDL also formally requested that it not be

charged search or review fees because NACDL qualifies as a representative of the news media

pursuant to 5 U.S.C. § 552(a)(4)(A)(ii)(II) and 28 C.F.R. § 16.10(d)(1). NACDL further

requested that it be granted a waiver of all fees related to its request because disclosure of the



3
    A copy of the Main Justice Request is attached hereto as Exhibit B.


                                                     7
             Case 1:18-cv-02399 Document 1 Filed 10/18/18 Page 8 of 11



requested information is in the public interest within the meaning of 5 U.S.C. § 552(a)(4)(A)(iii)

and 28 C.F.R. § 16.10(k)(2).

       22.     On August 24, 2018, the Criminal Division acknowledged receipt of the Main

Justice Request, indicating it was received on August 3, 2018. The Criminal Division, citing

“unusual circumstances” as defined by 5 U.S.C. § 552(a)(6)(B)(i)–(iii), extended the time limit

for its reply. During a call to clarify the length of the extension, a representative for the FOIA

unit of the Criminal Division said the extension was for ten working days.

       23.     Although that deadline has long since passed, to date, the Criminal Division has

not produced any records responsive to the Main Justice Request, cited any exemption under

FOIA for its failure to produce the records requested, or issued a determination regarding

NACDL’s request for records or waiver of fees.

       24.     On September 6, 2018, the OIP acknowledged receipt of the Main Justice

Request, indicating it was received on August 9, 2018. The OIP, citing “unusual circumstances”

as defined by 5 U.S.C. § 552(a)(6)(B)(i)–(iii), extended the time for its reply to the Main Justice

Request by ten working days.

       25.     Although that deadline has long since passed, to date, the OIP has not produced

any records responsive to the Main Justice Request, cited any exemption under FOIA for its

failure to produce the records requested, or issued a determination regarding NACDL’s request

for records or waiver of fees.

       26.     On September 12, 2018, the OLC acknowledged receipt of the Main Justice

Request, indicating it was received on August 2, 2018.

       27.     Although the deadline has long since passed, to date, the OLC has not produced

any records responsive to the Main Justice Request, cited any exemption under FOIA for its




                                                  8
             Case 1:18-cv-02399 Document 1 Filed 10/18/18 Page 9 of 11



failure to produce the records requested, or issued a determination regarding NACDL’s request

for records or waiver of fees.

                                     CAUSES OF ACTION

       28.     NACDL repeats and incorporates herein by reference the allegations of

Paragraphs 1 through 27.

                                          BOP Request

       29.     The BOP’s failure to make the records sought by the BOP Request promptly

available violates the FOIA, 5 U.S.C. § 552(a)(3), and the BOP’s corresponding regulations, and

constitutes wrongful withholding of agency records.

       30.     The BOP’s failure to grant NACDL’s request for treatment as a news media

representative violates 5 U.S.C. § 552(a)(4)(A)(ii)(II) and 28 C.F.R. § 16.10(d)(1).

       31.     The BOP’s failure to grant NACDL’s request for a public interest fee waiver

violates 5 U.S.C. § 552(a)(4)(A)(iii) and 28 C.F.R. § 16.10(k)(2).

       32.     NACDL is entitled to injunctive relief with respect to the release and disclosure of

the records sought in the BOP Request.

                                     Main Justice Request

       33.     The DOJ’s failure to make the records sought by the Main Justice Request

promptly available violates the FOIA, 5 U.S.C. § 552(a)(3), and the DOJ’s corresponding

regulations, and constitutes wrongful withholding of agency records.

       34.     The DOJ’s failure to grant NACDL’s request for treatment as a news media

representative violates 5 U.S.C. § 552(a)(4)(A)(ii)(II) and 28 C.F.R. § 16.10(d)(1).

       35.     The DOJ’s failure to grant NACDL’s request for a public interest fee waiver

violates 5 U.S.C. § 552(a)(4)(A)(iii) and 28 C.F.R. § 16.10(k)(2).




                                                9
             Case 1:18-cv-02399 Document 1 Filed 10/18/18 Page 10 of 11



       36.      NACDL is entitled to injunctive relief with respect to the release and disclosure of

the records sought in the Main Justice Request.

                                     PRAYER FOR RELIEF

WHEREFORE, NACDL requests that this Court:

             a. Order Defendants BOP and DOJ to conduct a thorough search for responsive
                records;

             b. Order Defendants BOP and DOJ to immediately process and release any
                responsive records;

             c. Enjoin Defendants BOP and DOJ from charging NACDL search, review, or
                duplication fees in connection with the requests;

             d. Award NACDL its reasonable costs and attorneys’ fees incurred in this action;

             e. Grant such other relief as the Court may deem just and proper.


DATED: October 18, 2018

                                                       Respectfully submitted,

                                                       s/ Barry J. Pollack
                                                       Barry J. Pollack (D.C. Bar #434513)
                                                       Robbins, Russell, Englert, Orseck,
                                                       Untereiner & Sauber, LLP
                                                       1801 K Street, N.W.
                                                       Suite 411L
                                                       Washington, DC 20006
                                                       (202) 775-4514 phone
                                                       (202) 775-4510 fax
                                                       bpollack@robbinsrussell.com




                                                  10
Case 1:18-cv-02399 Document 1 Filed 10/18/18 Page 11 of 11




                                 /s/ Catherine Crump
                                 Catherine Crump
                                 Pro Hac Vice Pending
                                 Megan Graham
                                 Pro Hac Vice Pending
                                 Samuelson Law, Technology &
                                 Public Policy Clinic
                                 U.C. Berkeley School of Law
                                 353 Boalt Hall
                                 Berkeley, CA 94720-7200
                                 ccrump@clinical.law.berkeley.edu
                                 (510) 642-5049

                                 Counsel for Plaintiff




                            11
